NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER CASEY CRUZ,                               No.    19-16191

                Petitioner-Appellant,           D.C. No.
                                                1:18-cv-01360-AWI-JLT
 v.

BRANDON PRICE,                                  MEMORANDUM*

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                      Argued and Submitted March 16, 2022
                           San Francisco, California

Before: CHRISTEN and BRESS, Circuit Judges, and FEINERMAN,** District
Judge.

      Peter Cruz, who is detained at Coalinga State Hospital under California’s

Sexually Violent Predator Act (SVPA), appeals the district court’s dismissal of his

habeas petition under 28 U.S.C. § 2241. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
§ 2253, and we review the district court’s dismissal of Cruz’s habeas petition de

novo. Rynearson v. Ferguson, 903 F.3d 920, 924 (9th Cir. 2018). We affirm in part,

and vacate and remand in part.

      1.     The district court correctly abstained from resolving Cruz’s petition

insofar as Cruz sought to enjoin his ongoing SVPA civil commitment proceedings

in state court based on allegedly unconstitutional delay in bringing him to trial. In

Younger v. Harris, 401 U.S. 37 (1971), “the Supreme Court reaffirmed the long-

standing principle that federal courts sitting in equity cannot, absent exceptional

circumstances, enjoin pending state criminal proceedings.” ReadyLink Healthcare,

Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014). This principle

applies to state civil commitment proceedings like this one “that are akin to criminal

prosecutions.” Herrera v. City of Palmdale, 918 F.3d 1037, 1043 (9th Cir. 2019).

We have explained that:

      Younger abstention is appropriate when: (1) there is an ongoing state
      judicial proceeding; (2) the proceeding implicates important state
      interests; (3) there is an adequate opportunity in the state proceedings
      to raise constitutional challenges; and (4) the requested relief seeks to
      enjoin or has the practical effect of enjoining the ongoing state judicial
      proceeding.

Page v. King, 932 F.3d 898, 901–02 (9th Cir. 2019) (quotations omitted).

      Although Cruz’s request to enjoin his SVPA trial due to allegedly

unconstitutional trial delay meets these factors, Cruz argues extraordinary

circumstances preclude Younger abstention. We disagree. “Only in cases of proven


                                          2
harassment or prosecutions undertaken by state officials in bad faith without hope

of obtaining a valid conviction and perhaps in other extraordinary circumstances

where irreparable injury can be shown is federal injunctive relief against pending

state prosecutions appropriate.” Perez v. Ledesma, 401 U.S. 82, 85 (1971). Cruz

has not alleged harassment. And the irreparable harm exception does not apply to

“pre-conviction habeas petitions seeking to vindicate a petitioner’s speedy trial

affirmative defense,” Bean v. Matteucci, 986 F.3d 1128, 1134 (9th Cir. 2021),

because that trial right “can be vindicated through reversal of the improperly-

obtained conviction,” Page, 932 F.3d at 904.

       The delay in Cruz’s SVPA trial is also, standing alone, not an extraordinary

circumstance. “Younger abstention is appropriate even in cases of extreme delay

where there is no indication that the state court has been ineffective and where the

delay is instead attributable to the petitioner’s quite legitimate efforts in state court

to escape guilt through litigation.” Id. at 902–03 (citations and quotations omitted).

Here, Cruz has not alleged that the state forum is ineffective, and the trial delays are

largely attributable to Cruz’s counsel’s requests for continuances or acquiescence in

the state’s requests. Thus, the district court correctly concluded that Younger

abstention applies to Cruz’s request to enjoin his SVPA proceedings based on delays

in his trial.

       2.       Cruz also argues that he has been detained without probable cause, in


                                           3
violation of the Fourth Amendment. The district court did not address this theory,

and the state argues that Cruz did not raise it below. However, Cruz was proceeding

pro se below, and pro se pleadings are to be construed liberally. See Hebbe v. Pliler,

627 F.3d 338, 341–42 (9th Cir. 2010). While we do not fault the district court for

not appreciating Cruz’s Fourth Amendment theory, judicial economy would not be

served by inviting Cruz to file a new § 2241 petition, as opposed to allowing him to

amend his existing one in order more fully to develop this claim. Because Cruz

fairly argues that his Fourth Amendment claim would not be barred under Younger,

see Page, 932 F.3d at 904–05, we remand for the district court to consider Cruz’s

Fourth Amendment theory in the first instance. Considering the amount of time that

Cruz has been detained pending trial, the district court should consider whether it is

appropriate to appoint counsel for Cruz. See 18 U.S.C. § 3006A(a)(2)(B).1

         AFFIRMED IN PART; VACATED AND REMANDED IN PART.




1
    The parties shall bear their own costs on appeal.

                                            4